2000 STOCK OPTION PLAN
OF
SPAR GROUP, INC.


(AS AMENDED THROUGH MAY 16, 2006)

        Section 1. Purposes of this Plan. This stock option plan (as the same
may be supplemented, modified, amended or restated from time to time in the
manner provided herein, this “Plan”) is intended to provide an incentive to
employees (including directors and officers who are employees), and to its
directors, officers and consultants who are not employees, of SPAR Group, Inc.,
a Delaware corporation (the “Company”), or any of its Subsidiaries (as such term
is defined in Section 19 hereof), and to offer an additional inducement in
obtaining the services of such individuals. Without in any way limiting the
foregoing, such consultants include each SPAR Affiliate (as hereinafter
defined), and the employees of each SPAR Affiliate (including directors and
officers who are employees) and the directors and officers of each SPAR
Affiliate who are not its employees, and this Plan is intended to offer an
additional inducement in obtaining the services of such individuals. This Plan
provides for the grant of “incentive stock options” (“ISOs”) within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as amended (collectively, “Tax Law”), and
nonqualified stock options which do not qualify as ISOs (“NQSOs”). The Company
makes no representation or warranty, express or implied, as to the qualification
of any option as an “incentive stock option” under the Tax Law. Each reference
to a consultant in the Plan shall be deemed to include each of the consultant’s
employees in the case of a consultant that is not a natural person.

        Section 2. Stock Subject to this Plan. Subject to the provisions of
Section 12, the aggregate number of shares of the Company’s Common Stock, par
value $.01 per share (“Common Stock”), for which options may be granted and
outstanding under this Plan shall not at any time exceed (a) 3,600,000 shares,
minus (b) the sum at such time of (i) the cumulative aggregate number of shares
of Common Stock covered by all options issued under this Plan, and (ii) the
aggregate number of shares of Common Stock covered by all options issued under
the 1995 Plan and remaining outstanding on December 4, 2000, and plus (c) the
aggregate number of Voided Option Shares under this Plan and the 1995 Plan. Such
shares of Common Stock may, in the discretion of the Board of Directors of the
Company (the “Board of Directors”), consist either in whole or in part of
authorized but unissued shares of Common Stock or shares of Common Stock held in
the treasury of the Company. Subject to the provisions of Section 13 hereof, any
shares of Common Stock subject to an option which for any reason expires, is
canceled or is terminated unexercised or which ceases for any reason to be
exercisable (other than through exercise) shall again become available for the
granting of options under this Plan. The Company shall at all times during the
term of this Plan reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Plan. “Voided
Option Shares” shall the aggregate number of shares of Common Stock covered by
options issued under this Plan or the 1995 Plan, as applicable, that after
December 4, 2000, through the date of calculation become void, expire, are
canceled, terminate unexercised or cease for any reason whatsoever to become
exercisable other than through exercise.

        Section 3. Administration of this Plan. (a) This Plan will be
administered by the Board of Directors of the Company (the “Board”), or by its
Compensation Committee or other specifically designated standing committee
consisting of two or more directors appointed by the Board of Directors
(including the Compensation Committee in this capacity, the “Committee”), as the
Board may specify from time to time. Those administering this Plan shall be
referred to herein as the “Administrators.” Notwithstanding the foregoing, if
the Company is or becomes a corporation issuing any class of common equity
securities required to be registered under Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), to the extent necessary to
preserve any deduction under Section 162(m) of the Tax Law or to comply with
Rule 16b-3 promulgated under the Exchange Act, as amended, or any successor rule
(“Rule 16b-3”), any Committee appointed by the Board of Directors to administer
this Plan shall be comprised of two or more directors each of whom shall be (i)
a “non-employee director” within the meaning of Rule 16b-3, and (ii) an “outside
director” within the meaning of Treasury Regulation Section 1.162-27(e)(3). The
delegation of powers to the Committee shall be consistent with all applicable
law (including, without limitation, applicable state law and Rule 16b-3). Unless
otherwise provided in the By-Laws (including any applicable Committee Charter)
of the Company, by resolution of the Board or applicable law, a majority of the
members of the Board or the Committee shall constitute a quorum, and the acts of
a majority of the members present at any meeting at which a quorum is present,
and any acts approved in writing by all members without a meeting, shall be the
acts of the Board or the Committee.

-1-



--------------------------------------------------------------------------------

        (b)        Subject to the express provisions of this Plan, the
Administrators shall have the authority, in their sole discretion, to determine
(among other things): (i) the persons who shall be granted options; (ii) the
times when they shall receive options; (iii) whether an option granted to an
employee shall be an ISO or a NQSO; the type (i.e., voting or non-voting) and
number of shares of Common Stock to be subject to each option; (iv) the term of
each option, including any provisions for early termination; (v) the date each
option shall become exercisable; including any provisions for early vesting;
(vi) whether an option shall be exercisable in whole or in installments, and, if
in installments, the number of shares of Common Stock to be subject to each
installment; whether the installments shall be cumulative; the date each
installment shall become exercisable and the term of each installment; (vii)
whether to accelerate the date of exercise of any option or installment; (viii)
whether shares of Common Stock may be issued upon the exercise of an option as
partly paid, and, if so, the dates when future installments of the exercise
price shall become due and the amounts of such installments; (ix) the exercise
price of each option; the form of payment of the exercise price; (x) the fair
market value of a share of Common Stock; (xi) whether and under what conditions
to restrict the pledge, sale or other disposition of any option granted under
this Plan, the shares of Common Stock acquired upon the exercise of an option
and, if so, whether and under what conditions to waive any such restriction,
whether individually, by class or otherwise; (xii) whether and under what
conditions to subject the exercise of all or any portion of an option to the
fulfillment of certain restrictions or contingencies as specified in the
contract referred to in Section 11 hereof (the “Contract”), including (without
limitation) restrictions or contingencies relating to (A) entering into a
covenant not to compete with the Company, its Parent (if any) (as such term is
defined in Section 19 hereof) and any Subsidiaries, (B) financial objectives for
the Company, any of its Subsidiaries, a division, a product line or other
category and/or (C) the period of continued employment or consulting of the
optionee with the Company or any of its Subsidiaries, and to determine whether
such restrictions or contingencies have been met; (xiii) the amount, if any,
necessary to satisfy the obligation of the Company, any of its Subsidiaries or
any Parent to withhold taxes or other amounts; (xiv) whether an optionee Retires
or has a Disability (as such terms are defined in Section 19); (xv) to cancel or
modify an option either with the consent of the optionee or as provided in the
Contract; provided, however, that the modified provision is permitted to be
included in an option granted under this Plan on the date of the modification;
provided, further, that in the case of a modification (within the meaning of
Section 424(h) of the Tax Law) of an ISO, such option as modified would be
permitted to be granted on the date of such modification under the terms of this
Plan; (xvi) to construe the respective Contracts and this Plan; (xvii) to
prescribe, amend and rescind policies, rules and regulations relating to this
Plan; (xviii) to approve any provision of this Plan or any option granted under
this Plan, or any amendment to either, that under Rule 16b-3 or Section 162(m)
of the Tax Law requires the approval of the Board of Directors, a committee of
non-employee directors or the stockholders, in order (1) to be exempt under
Section 16(b) of the Exchange Act (unless otherwise specifically provided
herein) or (2) to preserve any deduction under Section 162(m) of the Tax Law;
and (xix) to make all other determinations necessary or advisable for
administering this Plan.

        (c)        The Company will maintain a separate bookkeeping account on
its books and records for each optionee for the purpose of recording all options
granted, exercised, surrendered or expired and other actions taken with respect
thereto, and such books and records shall be conclusive as to the existence and
amounts thereof absent manifest error.

        (d)        Any controversy or claim arising out of or relating to this
Plan, any option granted under this Plan or any Contract on the books and
records of the Company with respect thereto shall be determined unilaterally by
the Administrators in their sole and absolute discretion. The determinations of
the Administrators on such matters shall be final, conclusive and binding on all
parties.

        (e)        No present or former Administrator or employee of the Company
or any of its subsidiaries or affiliates shall be liable for any action,
inaction or determination made in good faith with respect to this Plan, any
option granted, exercised, surrendered or expired hereunder or any bookkeeping
entry made in connection therewith.

        Section 4. Eligibility. The Administrators may from time to time,
consistent with the purposes of this Plan, grant options to such directors
(whether or not an employee), officers (whether or not an employee), or
employees of the Company or any of its Subsidiaries or any consultant thereto
(including any SPAR Affiliate) as the Administrators may determine in their sole
discretion. Such options granted shall cover such number of shares of Common
Stock as the Administrators may determine in their sole discretion; provided,
however, that if on the date of grant of an option, any class of common stock of
the Company (including without limitation the Common Stock) is required to be
registered under Section 12 of the Exchange Act, the maximum number of shares
subject to options that may be granted to any employee during any calendar year
under this Plan shall be 1,000,000 shares; and provided, further, that the
aggregate market value (determined at the time the option is granted) of the
shares of Common Stock for which any

-2-



--------------------------------------------------------------------------------

eligible employee may be granted ISOs under this Plan or any other plan of the
Company, or of a Parent or a Subsidiary of the Company, that are exercisable for
the first time by such optionee during any calendar year shall not exceed
$100,000. The $100,000 ISO limitation amount shall be applied by taking ISOs
into account in the order in which they were granted. Any option (or portion
thereof) granted in excess of such ISO limitation amount shall be treated as a
NQSO to the extent of such excess.

        Section 5. Exercise Price. (a) The exercise price of the shares of
Common Stock under each option shall be determined by the Administrators in
their sole discretion; provided, however, that (i) except as provided below, the
exercise price of an option shall not be less than the fair market value of the
Common Stock subject to such option on the date of grant; (ii) if, at the time
an ISO is granted, the optionee owns (or is deemed to own under Section 424(d)
of the Tax Law) stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, of any of its
Subsidiaries or of a Parent, the exercise price of such ISO shall not be less
than one hundred ten percent (110%) of the fair market value of the Common Stock
subject to such ISO on the date of grant; and (iii) the Administrators must
first obtain the approval of the Board to grant a NQSO with an exercise price
which is less than the fair market value of the shares on the date of the
granting of the NQSO; provided, however, that with respect to any NQSO granted
to a “covered employee” (as such term is defined in Section 162(m) of the Tax
Law), the exercise price of the shares of Common Stock underlying such NQSO
shall not be less than the fair market value of such shares on the date of
granting of such NQSO.

        (b)        The fair market value of a share of Common Stock on any day
shall be: (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day as reported by such exchange or on a consolidated tape reflecting
transactions on such exchange; (ii) if the principal market for the Common Stock
is not a national securities exchange and the Common Stock is quoted on the
Nasdaq Stock Market (“Nasdaq”), and (A) if actual sales price information is
available with respect to the Common Stock, the closing sales price per share of
the Common Stock on such day on Nasdaq, or (B) if such information is not
available, the average of the closing bid and asked prices per share for the
Common Stock on such day on Nasdaq; or (iii) if the principal market for the
Common Stock is not a national securities exchange and the Common Stock is not
quoted on Nasdaq, the average of the closing bid and asked prices per share for
the Common Stock on such day as reported on the OTC Bulletin Board Service or by
National Quotation Bureau, Incorporated or a comparable service; provided,
however, that if clauses (i), (ii) and (iii) of this subsection are all
inapplicable because the Company’s Common Stock is not publicly traded, or if no
trades have been made or no quotes are available for such day, the fair market
value of a share of Common Stock shall be determined by the Administrators by
any method consistent with any applicable regulations adopted by the Treasury
Department relating to stock options.

        Section 6. Term. Each option granted pursuant to this Plan shall be for
such term as is established by the Administrators, in their sole discretion, at
or before the time such option is granted; provided, however, that the term of
each option granted pursuant to this Plan shall be for a period not exceeding
ten (10) years from the date of grant thereof, and provided further, that if, at
the time an ISO (but not an NQSO) is granted, the optionee owns (or is deemed to
own under Section 424(d) of the Tax Law) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
of any of its Subsidiaries or of a Parent, the term of the ISO shall be for a
period not exceeding five (5) years from the date of grant. Options shall be
subject to earlier termination as hereinafter provided.

        Section 7. Exercise. (a) An option (or any installment thereof), to the
extent then exercisable, shall be exercised by giving written notice to the
Company at its principal office (i) specifying the option being exercised and
the number of shares of Common Stock as to which such option is being exercised,
and (ii) accompanied by payment in full of the aggregate exercise price therefor
(or the amount due on exercise if the applicable Contract permits installment
payments) (A) in cash and/or by certified check, (B) with the authorization of
the Administrators, with previously acquired shares of Common Stock having an
aggregate fair market value (determined in accordance with Section 5), on the
date of exercise, equal to the aggregate exercise price of all options being
exercised, (C) with a concurrent sale of option shares to the extent permitted
by subsection (b) of this Section, or (D) some combination thereof; provided,
however, that in no case may shares be tendered if such tender would require the
Company to incur a charge against its earnings for financial accounting
purposes. The Company shall not be required to issue any shares of Common Stock
pursuant to the exercise of any option until all required payments with respect
thereto, including payments for any required withholding amounts, have been
made.

-3-



--------------------------------------------------------------------------------

        (b)        The Administrators may, in their sole discretion, permit
payment of the exercise price of an option by delivery by the optionee of a
properly executed notice, together with a copy of the optionee’s irrevocable
instructions to a broker acceptable to the Administrators to sell all or a
portion of the option shares and deliver promptly to the Company the amount of
sale or loan proceeds sufficient to pay such exercise price. In connection
therewith, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms.

        (c)        An optionee shall not have the rights of a stockholder with
respect to such shares of Common Stock to be received upon the exercise of an
option until the date of issuance of a stock certificate to the optionee for
such shares or, in the case of uncertificated shares, until the date an entry is
made on the books of the Company’s transfer agent representing such shares;
provided, however, that until such stock certificate is issued or until such
book entry is made, any optionee using previously acquired shares of Common
Stock in payment of an option exercise price shall continue to have the rights
of a stockholder with respect to such previously acquired shares.

        (d)        In no case may a fraction of a share of Common Stock be
purchased or issued under this Plan.

        Section 8. Termination of Relationship; Retirement. (a) Except as may
otherwise be expressly provided in the applicable Contract or optionee’s written
employment or consulting or termination contract, any optionee whose employment
or consulting relationship with the Company, its Parent, any of its Subsidiaries
and, in the case of consultants, with any Affiliate or other consultant of the
Company has terminated for any reason (other than the optionee’s Retirement,
death or Disability) may exercise any option granted to the optionee as an
employee or consultant, to the extent exercisable on the date of such
termination, at any time within three (3) months after the date of termination,
but not thereafter and in no event after the date the option would otherwise
have expired; provided, however, that if such relationship is terminated for
Cause (as defined in Section 19), such option shall terminate immediately.

        (b)        For the purposes of this Plan, an employment or consulting
relationship shall be deemed to exist between an individual and the Company if,
at the time of the determination, the individual was an officer or employee of
the Company, its Parent, any of its Subsidiaries or any of its consultants
(including any of its Affiliates). As a result, an individual on military leave,
sick leave or other bona fide leave of absence shall continue to be considered
an employee or consultant for purposes of this Plan during such leave if the
period of the leave does not exceed ninety (90) days, or, if longer, so long as
the individual’s right to re-employment with the Company, any of its
Subsidiaries, Parent or Affiliate or other consultant, as the case may be is
guaranteed either by statute or by contract or the Company, its Parent, any of
its Subsidiaries or Affiliate or other consultant, as the case may be, has
consented in writing to longer absence. If the period of leave exceeds ninety
(90) days and the individual’s right to re-employment is not guaranteed by
statute, contract or consent, the employment or consulting relationship shall be
deemed to have terminated on the 91st day of such leave.

        (c)        Except as may otherwise be expressly provided in the
applicable Contract, an optionee whose directorship with the Company has
terminated for any reason (other than the optionee’s Retirement, death or
Disability) may exercise the options granted to the optionee as a director who
was not an employee of or consultant to the Company or any of its Subsidiaries,
to the extent exercisable on the date of such termination, at any time within
three (3) months after the date of termination, but not thereafter and in no
event after the date the option would otherwise have expired; provided, however,
that if the optionee’s directorship is terminated for Cause, such option shall
terminate immediately.

        (d)         If any optionee Retires, the options granted to the optionee
under this Plan will become fully vested automatically, notwithstanding any
vesting schedule in the Contract, and may be exercised by the optionee (i) in
the case of an ISO, within 3 months after Retirement, but not beyond the
remaining term of the option, or (ii) in the case of any other option, at any
time within the remaining term of the option, in each case subject to any other
early termination that may be applicable under this Plan.

        (e)        No option shall be subject to early expiration or termination
as provided in Section 8(a), 8(b) or Section 8(c) of this Plan due to the
Retirement, death or Disability of the original optionee, subject, however, to
all the other provisions of this Plan, including (without limitation) any such
other provision for early termination that may become applicable.

        (f)        Nothing in this Plan or in any option granted under this Plan
shall confer on any person any right to continue in the employ of or as a
director of or consultant to the Company, its Parent, any of its Subsidiaries or
any of their respective Affiliates, or as a director of the Company, or
interfere in any

-4-



--------------------------------------------------------------------------------

way with any right of the Company, its Parent, any of its Subsidiaries or any of
their respective Affiliates to terminate such relationship at any time for any
reason whatsoever without liability to the Company, its Parent, any of its
Subsidiaries or any of their respective Affiliates.

        Section 9. Death or Disability of an Optionee. (a) Except to the extent
more favorable treatment may otherwise be expressly accorded to the optionee in
the applicable Contract or optionee’s written employment or consulting or
termination contract, if an optionee dies (i) while the optionee is a director
(whether or not an employee), officer (whether or not an employee), or employee
of the Company or any of its Subsidiaries or any consultant thereto (including
any SPAR Affiliate), (ii) at any time following the original optionee’s
Retirement from such relationship or termination of such relationship by reason
of the optionee’s Disability, or (iii) within three (3) months after any other
termination of such relationship (unless such other termination was for Cause or
without the consent of the Company), the options granted to the optionee under
this Plan will become fully vested automatically, notwithstanding any vesting
schedule in the Contract, and may be exercised by the optionee’s Legal
Representative (as such term is defined in Section 19) at any time (A) in the
case of an ISO, within one year after death, but not beyond the remaining term
of the option, or (B) in the case of any other option, within the remaining term
of the option, in each case subject to any other early termination that may be
applicable under this Plan.

        (b)        Except to the extent more favorable treatment may otherwise
be expressly accorded to the optionee in the applicable Contract or optionee’s
written employment or consulting or termination contract, in the event of the
termination due to Disability of an optionee’s status as a director (whether or
not an employee), officer (whether or not an employee), or employee of the
Company or any of its Subsidiaries or any consultant thereto (including any SPAR
Affiliate), the options granted to the optionee under this Plan will become
fully vested automatically, notwithstanding any vesting schedule in the
Contract, and may be exercised by the optionee, or by the optionee’s Legal
Representative, at any time (i) in the case of an ISO, within one year after
Disability, but not beyond the remaining term of the option, or (ii) in the case
of any other option, within the remaining term of the option, in each case
subject to any other early termination that may be applicable under this Plan.

        Section 10. Compliance with Securities Laws. (a) It is a condition to
the exercise of any option that either (i) a Registration Statement under the
Securities Act of 1933, as amended (the “Securities Act”), with respect to the
shares of Common Stock to be issued upon such exercise shall be effective and
current at the time of exercise, or (ii) there is an exemption from registration
under the Securities Act for the issuance of the shares of Common Stock upon
such exercise. Nothing herein shall be construed as requiring the Company to
register shares subject to any option under the Securities Act or to keep any
Registration Statement effective or current.

        (b)        The Administrators may require, in their sole discretion, as
a condition to the grant or exercise of an option, that the optionee execute and
deliver to the Company such optionee’s representations and warranties, in form,
substance and scope satisfactory to the Administrators, as the Administrators
may determine to be necessary or convenient to facilitate the perfection of an
exemption from the registration requirements of the Securities Act, applicable
state securities laws or other legal requirements, including (without
limitation) that (i) the shares of Common Stock to be issued upon exercise of
the option are being acquired by the optionee for the optionee’s own account,
for investment only and not with a view to the resale or distribution thereof,
and (ii) any subsequent resale or distribution of shares of Common Stock by such
optionee will be made only pursuant to (A) a Registration Statement under the
Securities Act which is effective and current with respect to the shares of
Common Stock being sold, or (B) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption, the
optionee, prior to any offer of sale or sale of such shares of Common Stock,
shall provide the Company with a favorable written opinion of counsel
satisfactory to the Company, in form, substance and scope satisfactory to the
Company, as to the applicability of such Securities Act exemption to the
proposed sale or distribution.

        (c)        In addition, if at any time the Administrators shall
determine that the listing or qualification of the shares of Common Stock
subject to such option on any securities exchange, Nasdaq or under any
applicable law, or that the consent or approval of any governmental agency or
regulatory body, is necessary or desirable as a condition to, or in connection
with, the granting of an option or the issuance of shares of Common Stock
thereunder, such option may not be granted or exercised in whole or in part, as
the case may be, unless such listing, qualification, consent or approval shall
have been effected or obtained by the Administrators free of any conditions not
acceptable to the Administrators.

        Section 11. Stock Option Contracts. Each option shall be evidenced by an
appropriate Contract duly executed by the Company and the optionee. Such
Contract shall contain such terms,

-5-



--------------------------------------------------------------------------------

provisions and conditions not inconsistent herewith as may be determined by the
Administrators in their sole discretion. The terms of each option and Contract
need not be identical.

        Section 12. Adjustments upon Changes in Common Stock. (a)
Notwithstanding any other provision of this Plan, in the event of any change in
the outstanding Common Stock by reason of a stock dividend, recapitalization,
spin-off, split-up, combination or exchange of shares or the like that results
in a change in the number or kind of shares of Common Stock that were
outstanding immediately prior to such event, the aggregate number and kind of
shares subject to this Plan, the aggregate number and kind of shares subject to
each outstanding option and the exercise price thereof, and the maximum number
of shares subject to options that may be granted to any employee in any calendar
year, shall be appropriately adjusted by the Board of Directors, whose
determination shall be conclusive and binding on all parties. Such adjustment
may provide for the elimination of fractional shares that might otherwise be
subject to options without payment therefor. Notwithstanding the foregoing, no
adjustment shall be made pursuant to this Section 12 if such adjustment (i)
would cause this Plan to fail to comply with Section 422 of the Tax Law or with
Rule 16b-3 (if applicable to such option), or (ii) would be considered as the
adoption of a new plan requiring stockholder approval.

         (b)        Except as provided below, unless the Administrators shall,
in their sole discretion, determine otherwise, upon (i) the dissolution,
liquidation or sale of all or substantially all of the business, properties and
assets of the Company, (ii) any reorganization, merger or consolidation in which
the Company does not survive, (iii) any reorganization, merger, consolidation or
exchange of securities in which the Company does survive and any of the
Company’s stockholders have the opportunity to receive cash, securities of
another corporation and/or other property in exchange for their capital stock of
the Company, or (iv) any acquisition by any person or group (as defined in
Section 13(d) of the Exchange Act) of beneficial ownership of more than fifty
percent (50%) of the Company’s then outstanding shares of Common Stock (other
than ownership by Robert G. Brown, William H. Bartels, their respective
families, trusts under which either of them is a trustee or beneficiary, and
corporations and other entities under their individual or collective control)
(each of the events described in clauses (i), (ii), (iii) and (iv) are referred
to herein individually as an “Extraordinary Event”), this Plan and each
outstanding option shall terminate. In such event each optionee shall have the
right to exercise, in whole or in part, any unexpired option or options issued
to the optionee, to the extent that said option is then vested and exercisable
pursuant to the provisions of said option or options and this Plan within
fifteen (15) Business Days of the Company’s giving of written notice to the
optionee of such Extraordinary Event.

         (c)        Except as otherwise expressly provided in this Plan, the
applicable Contract or the optionee’s written employment or consulting or
termination contract, the termination of employment of, or the termination of a
consulting or other relationship with, an optionee for any reason shall not,
unless the Administrators decide otherwise, accelerate or otherwise affect the
number of shares with respect to which an option may be exercised; provided,
however, that the option may only be exercised with respect to that number of
shares which could have been purchased under the option had the option been
exercised by the optionee on the date of such termination.

         (d)        Notwithstanding anything to the contrary contained in this
Plan, or any provision to the contrary contained in a particular Contract, the
Administrators, in their sole discretion, at any time, or from time to time, may
elect to accelerate the vesting of all or any portion of any option then
outstanding. The decision by the Administrators to accelerate an option or to
decline to accelerate an option shall be final, conclusive and binding. In the
event of the acceleration of the exercisability of options as the result of a
decision by the Administrators pursuant to this Section 12, each outstanding
option so accelerated shall be exercisable for a period from and after the date
of such acceleration and upon such other terms and conditions as the
Administrators may determine in their sole discretion; provided, however, that
such terms and conditions (other than terms and conditions relating solely to
the acceleration of exercisability and the related termination of an option
after the stated period) may not adversely affect the rights of any optionee
without the consent of the optionee so adversely affected. Any outstanding
option that has not been exercised by the holder at the end of such stated
period shall terminate automatically and become null and void.

        Section 13. Amendments and Termination of this Plan. This Plan was
adopted by the Board of Directors on December 4, 2000, and amended by the Board
of Directors on June 29, 2001. No option may be granted under this Plan after
December 4, 2010. The Board of Directors, without further approval of the
Company’s stockholders, may at any time suspend or terminate this Plan, in whole
or in part, or amend it from time to time in such respects as it may deem
advisable, including (without limitation) in order that ISOs granted hereunder
meet the requirements for “incentive stock options” under the Tax Law, or to
comply with the provisions of Rule 16b-3 of the Exchange Act or Section 162(m)
of the Tax Law or any

-6-



--------------------------------------------------------------------------------

change in applicable laws or regulations, ruling or interpretation of any
governmental agency or regulatory body; provided, however, that no amendment
shall be effective, without the requisite prior or subsequent stockholder
approval, that would (a) except as contemplated in Section 12, increase the
maximum number of shares of Common Stock for which options may be granted under
this Plan or change the maximum number of shares for which options may be
granted to employees in any calendar year, (b) change the eligibility
requirements for individuals entitled to receive options hereunder, or (c) make
any change for which applicable law or any governmental agency or regulatory
body requires stockholder approval. No termination, suspension or amendment of
this Plan shall adversely affect the rights of an optionee under any option
granted under this Plan without such optionee’s consent. The power of the
Administrators to construe and administer any option granted under this Plan
prior to the termination or suspension of this Plan shall continue after such
termination or during such suspension.

        Section 14. Non-Transferability. (a) Except as otherwise provided below
or in the applicable Contract, no option granted under this Plan shall be
transferable other than by will or the laws of descent and distribution, and
options may be exercised, during the lifetime of the optionee, only by the
optionee or the optionee’s Legal Representatives. Except to the extent provided
below or in the applicable Contract, options may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process,
and any such attempted assignment, transfer, pledge, hypothecation or
disposition shall be null and void ab initio and of no force or effect, unless
and to the extent the Board, in the case of NQSOs, has given its express written
consent to any pledge or hypothecation to (and subsequent disposition by) a
financial institution, which NQSOs shall continue to be subject to the terms and
provisions of this Plan and the applicable Contract and may be subject to such
additional limits, conditions and provisions as the Board may require in its
sole and absolute discretion as a condition of such consent.

        (b)        The Administrators may, in their discretion, authorize all or
a portion of any NQSO granted to an optionee to be on terms which permit
transfer by such optionee to (i) the spouse, children or grandchildren of the
optionee (“Immediate Family Members”), including (without limitation) adopted
children and grandchildren, (ii) a trust or trusts for the exclusive benefit of
such Immediate Family Members, or (iii) a partnership in which such Immediate
Family Members are the only partners, provided that (A) there may be no
consideration for any such transfer (other than natural love and affection, the
beneficial or equity interests therein received in connection with any such
transfer to a trust or partnership, or the legal consideration for such a
transfer to be enforceable), and (B) the Contract pursuant to which such options
are granted must (1) be specifically approved by the Administrators and (2)
expressly provide for transferability in a manner consistent with this Section
14.

        (c)        Following any permitted transfer, any such options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Sections 7 and 10
reference to “optionee” shall be deemed to refer to the transferee. The
provisions in Section 8 hereof respecting the effect of Retirement or other
termination of employment and Section 9 respecting the effect of death or
Disability shall continue to be applied with respect to the original optionee,
following which the options shall be exercisable by the transferee only to the
extent, and for the periods specified in the Contract. Any permitted transferee
shall be required prior to any transfer of an option or shares of Common Stock
acquired pursuant to the exercise of an option to execute a written undertaking
to be bound by the provisions of this Plan and the applicable Contract.

        Section 15. Withholding Taxes. The Company, or its Subsidiary or Parent,
as applicable, may withhold (a) cash or (b) with the consent of the
Administrators (in the Contract or otherwise), shares of Common Stock to be
issued upon exercise of an option or a combination of cash and shares, having an
aggregate fair market value (determined in accordance with Section 5) equal to
the amount which the Administrators determine is necessary to satisfy the
obligation of the Company, a Subsidiary or Parent to withhold Federal, state and
local income taxes or other amounts incurred by reason of the grant, vesting,
exercise or disposition of an option or the disposition of the underlying shares
of Common Stock. Alternatively, the Company may require the optionee to pay to
the Company such amount, in cash, promptly upon demand.

        Section 16. Legends; Payment of Expenses. (a) The Company may endorse
such legend or legends upon the certificates for shares of Common Stock issued
upon exercise of an option under this Plan and may issue such “stop transfer”
instructions to its transfer agent in respect of such shares as it determines,
in its sole discretion, to be necessary or appropriate to (i) prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Securities Act, applicable state securities laws or other legal
requirements, (ii) implement the provisions of this Plan or any agreement
between the Company and the optionee with respect to such shares of Common
Stock, or (iii) permit the Company to determine the

-7-



--------------------------------------------------------------------------------

occurrence of a “disqualifying disposition,” as described in Section 421(b) of
the Tax Law, of the shares of Common Stock transferred upon the exercise of an
ISO granted under this Plan.

        (b)        The Company shall pay all issuance taxes with respect to the
issuance of shares of Common Stock upon the exercise of an option granted under
this Plan, as well as all fees and expenses incurred by the Company in
connection with such issuance.

        Section 17. Use of Proceeds. Except to the extent required by law, the
Company’s Certificate of Incorporation, or the Company’s By-laws, the cash
proceeds to be received upon the exercise of an option under this Plan shall be
added to the general funds of the Company and used for such corporate purposes
as the Board of Directors may determine, in its sole discretion.

        Section 18. Substitutions and Assumptions of Options of Certain
Constituent Corporations. Anything in this Plan to the contrary notwithstanding,
the Board of Directors may, without further approval by the stockholders,
substitute new options for prior options of a Constituent Corporation (as such
term is defined in Section 19) or assume the prior options of such Constituent
Corporation.

        Section 19. Definitions. (a) “Affiliate” shall mean with respect to the
Company, any other corporation or other entity (other than a Parent or a
Subsidiary), who directly or indirectly, is in control of, is controlled by or
is under common control with the Company. For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”) as used with respect to any corporation or other
entity, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such corporation
or other entity, whether through the ownership of capital stock, by contract or
otherwise. For purposes of determining whether any option is subject to Section
409A of the Tax Law, the term “Affiliate” shall have the meaning assigned to it
in Sections 414(b) or (c) of the Tax Law, as applicable, provided, however, that
in applying such provisions, the phrase “at least 50 percent” (or such lower
percentage as may be permitted under Section 409A of the Tax Law under the
circumstances) shall be used instead of “at least 80 percent” in each place
therein that phrase appears for purposes of determining trades or businesses
(whether or not incorporated) that are under common control.

        (b)        “Business Day” shall mean any day other than (i) any Saturday
or Sunday or (ii) New Year’s Day, Martin Luther King’s Birthday, Presidents’
Day, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans’ Day,
Thanksgiving, and Christmas.

        (c)        “Cause,” in connection with the termination of an optionee,
shall mean (i) “cause”, as such term (or any similar term, such as “with cause”)
is defined in any employment, consulting or other applicable agreement for
services or termination agreement between the Company and such optionee, or
(ii) in the absence of such an agreement, “cause” as such term is defined in the
Contract executed by the Company and such optionee pursuant to Section 11, or
(iii) in the absence of both of the foregoing, (A) indictment of such optionee
for any illegal conduct, (B) failure of such optionee to adequately perform any
of the optionee’s duties and responsibilities in any capacity held with the
Company, any of its Subsidiaries or any Parent (other than any such failure
resulting solely from such optionee’s physical or mental incapacity), (C) the
commission of any act or failure to act by such optionee that involves moral
turpitude, dishonesty, theft, destruction of property, fraud, embezzlement or
unethical business conduct, or that is otherwise injurious to the Company, any
of its Subsidiaries or any Parent or any other affiliate of the Company (or its
or their respective employees), whether financially or otherwise, (D) any
violation by such optionee of any Company rule or policy, or (E) any violation
by such optionee of the requirements of such Contract, any other contract or
agreement between the Company and such optionee or this Plan (as in effect from
time to time); in each case, with respect to clauses (A) through (E), as
determined by the Board of Directors in their sole and absolute discretion.

        (d)        “Constituent Corporation” shall mean any corporation which
engages with the Company, its Parent or any Subsidiary in a transaction to which
Section 424(a) of the Tax Law applies (or would apply if the option assumed or
substituted were an ISO), or any Parent or any Subsidiary of such corporation.

        (e)        “Disability” shall mean a permanent and total disability
within the meaning of Section 22(e)(3) of the Tax Law.

-8-



--------------------------------------------------------------------------------

        (f)        “Legal Representative” shall mean the executor, administrator
or other person who at the time is entitled by law to exercise the rights of a
deceased or incapacitated optionee with respect to an option granted under this
Plan.

        (g)        “Parent” shall mean a “parent corporation” within the meaning
of Section 424(e) of the Tax Law.

        (h)        “Retires” and “Retirement” shall mean the voluntary
termination by an optionee of such person’s status as a director (whether or not
an employee), officer (whether or not an employee), or employee of the Company
or any of its Subsidiaries or any consultant thereto (including any SPAR
Affiliate), in each case so long as: (i) such person shall be at least 65 years
of age or such younger age as (A) may be specifically provided for retirement in
the applicable Contract or optionee’s written employment or consulting or
termination contract, or (B) the Administrators in their discretion may permit
in any particular case or class of cases; and (ii) such person shall not be
employed full time by anyone else except as (A) may be otherwise specifically
permitted following retirement in the applicable Contract or optionee’s written
employment or consulting or termination contract, or (B) the Administrators in
their discretion may permit in any particular case or class of cases.

        (i)        “SPAR Affiliate” and “SPAR Affiliates” shall respectively
mean any one or more of SPAR Marketing Services, Inc., SPAR Management Services,
Inc., SPAR InfoTech, Inc., and any other Affiliate of any of them or of the
Company, including (without limitation) any Affiliated corporation or other
entity directly or indirectly under the control of one or more of Robert G.
Brown, William H. Bartels, their respective families, and trusts under which
either of them is a trustee or beneficiary.

        (j)        “Subsidiary” shall mean a “subsidiary corporation” within the
meaning of Section 424(f) of the Tax Law.

        Section 20. No Additional Rights. (a) Neither the adoption of this Plan
nor the granting of any option shall: (i) affect or restrict in any way the
power of the Company, any of its subsidiaries or any SPAR Affiliate to undertake
any corporate action otherwise permitted under applicable law; or (ii) confer
upon any optionee the right to continue to be employed by the Company, any of
its subsidiaries or any SPAR Affiliate, nor shall it interfere in any way with
the right of the Company, any of its subsidiaries or any SPAR Affiliate to
terminate the employment of any optionee at any time, with or without cause.

        (b)        No optionee shall have any rights as a stockholder with
respect to shares covered by an option until such time as the optionee is listed
as the owner of record of the purchased shares on the books and records of the
Company’s transfer agent.

        (c)        No adjustments will be made for cash dividends or other
rights for which the record date is prior to the date the optionee is listed as
the owner of record of the purchased shares on the books and records of the
Company’s transfer agent .

        Section 21. Indemnification. (a) To the maximum extent permitted by law,
the Company shall indemnify each Administrator and every other member of the
Board, as well as any other employee of the Company, any Subsidiary or any SPAR
Affiliate, from and against any and all liabilities and expenses (including any
amount paid in settlement or in satisfaction of a judgment and reasonable
attorneys fees and expenses) reasonably incurred by the individual in connection
with any claims against the individual by reason of any action, inaction or
determination by the individual under the Plan. This indemnity shall not apply,
however, if: (i) it is determined in the action, lawsuit, or proceeding that the
individual is guilty of gross negligence or intentional misconduct in the
performance of any duties under the Plan; or (ii) the individual fails to assist
the Company in defending against any such claim.

        (b)        Notwithstanding the above, the Company shall have the right
to select counsel and to control the prosecution or defense of the suit.

        (c)        Furthermore, the Company shall not be obligated to indemnify
any individual for any amount incurred through any settlement or compromise of
any action unless the Company consents in writing to the settlement or
compromise.

        Section 22. Governing Law. This Plan, such options as may be granted
hereunder, the Contracts and all related matters shall be governed by, and
construed in accordance with, the laws of the State of Delaware (other than
those that would defer to the substantive laws of another jurisdiction).

-9-



--------------------------------------------------------------------------------

        Section 23. Construction. Neither this Plan nor any Contract shall be
construed or interpreted with any presumption against the Company by reason of
the Company causing this Plan or Contract to be drafted. Whenever from the
context it appears appropriate, any term stated in either the singular or plural
shall include the plural and singular, respectively, and any term stated in the
masculine, feminine or neuter gender shall include the other forms as well.
Captions and headings have been provided for convenience and shall not affect
the meaning or interpretation of this Plan or any Contract.

        Section 24. Not Intended to be Nonqualified Deferred Compensation. The
Company intends that each option granted under this Plan not constitute
“nonqualified deferred compensation” within the meaning of and subject to
Section 409A of the Tax Law. To the extent that the Administrators determine
that any provision of this Plan or any option or Contract provides for any such
nonqualified deferred compensation (in whole or in part), the Administrators at
any time may amend this Plan and/or amend, restructure, terminate or replace any
Contract to either comply with Section 409A of the Tax Law and/or minimize or
eliminate any such nonqualified deferred compensation, in each case
notwithstanding anything in this Plan or any applicable Contract to the
contrary.

        Section 25. Partial Invalidity. The invalidity, illegality or
unenforceability of any provision in this Plan, any option or Contract shall not
affect the validity, legality or enforceability of any other provision, all of
which shall be valid, legal and enforceable to the fullest extent permitted by
applicable law.

        Section 26. Amendments; Future Stockholder Approval. This Plan was
approved by the holders of a majority of the votes present in person or by proxy
entitled to vote hereon at a duly held meeting of the Company’s stockholders on
August 2, 2001, at which was quorum present. Any amendment to this plan shall be
subject to approval (a) by the Board (upon the recommendation of the Committee
to the extent provided by any applicable Company by-law, including any
applicable committee charter), and (b) if and to the extent required by
applicable law or exchange rules, or if the Board otherwise directs that the
matter be submitted to the Company’s stockholders, by (i) the holders of a
majority of the votes present in person or by proxy entitled to vote hereon at a
duly held meeting of the Company’s stockholders at which a quorum is present or
(ii) the Company’s stockholders acting in accordance with the provisions of
Section 228 of the Delaware General Corporation Law.

-10-